


110 HR 53 : Virgin Islands National Park School

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 53
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 23, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to enter into a long-term lease with the Government of the United States Virgin
		  Islands to provide land on the island of Saint John, Virgin Islands, for the
		  establishment of a school, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Virgin Islands National Park School
			 Lease Act.
		2.Long-term lease,
			 Virgin Islands National Park, Saint John, Virgin Islands
			(a)Lease
			 authorizedThe Secretary of
			 the Interior may lease to the Government of the United States Virgin Islands a
			 parcel of real property, including any improvements thereon, located within the
			 boundaries of Virgin Islands National Park on the island of Saint John, Virgin
			 Islands, as depicted on the map entitled Virgin Islands National Park
			 School Exchange, numbered 161/80,037, and dated September 19, 2007, for
			 the purpose of providing a suitable location for the establishment of a school
			 by the Government of the United States Virgin Islands on the island.
			(b)Term of
			 leaseThe lease authorized by subsection (a) may not exceed a
			 term of 99 years.
			(c)Availability of
			 mapThe map referred to in
			 subsection (a) shall be on file and available for public inspection in the
			 appropriate offices of the National Park Service.
			(d)Additional terms
			 and conditionsThe Secretary
			 may require such additional terms and conditions in connection with the lease
			 under this section as the Secretary considers appropriate to protect the
			 interests of the United States.
			
	
		
			Passed the House of
			 Representatives October 22, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
